Citation Nr: 1024706	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  03-24 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for chronic 
right patellar dislocations, currently rated as 30 percent 
disabling.

2.  Entitlement to an initial disability evaluation in excess of 
10 percent for degenerative joint disease of the right knee.

3.  Entitlement to an initial disability evaluation in excess of 
10 percent for a left knee disability.

4.  Entitlement to an initial disability evaluation in excess of 
30 percent for a left hip disability, to include arthritis with 
left quadriceps atrophy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty in the US Army from September 
1968 to April 1970.  He has also served in the US Air Force 
Reserves.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  That decision granted service connection for disabilities 
of the left knee and left hip.  It also granted service 
connection for degenerative arthritis of the right knee.  In all 
three instances initial 10 percent ratings were assigned.  The 
rating action also granted a 30 percent evaluation for chronic 
right patellar dislocations.  The Veteran was notified of the 
decision and he has appealed the evaluations assigned to the four 
disabilities.

In a November 2005 rating decision, the RO increased the rating 
for osteoarthritis of the left hip to 30 percent throughout the 
initial evaluation period.  In an August 2007 rating decision, 
the RO granted entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities under 38 C.F.R. § 4.16(b) (2009).

In March 2008 this matter was remanded to the Agency of Original 
Jurisdiction (AOJ) for additional development.  This matter is 
now returned to the Board for further consideration.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

While further delay is regrettable, the Board finds that a remand 
is necessary in order to comply with the due process requirements 
set forth by the Board in its March 2008 remand.  The March 2008 
remand instructed the AOJ to send the Veteran a letter advising 
him as to how he can prevail on his increased rating claims on an 
extraschedular basis.  Although the AOJ sent the Veteran letters 
in May 2008 and June 2009, neither letter instructs the Veteran 
as to how he can prevail on an extraschedular basis.  Moreover, 
the Board's March 2008 remand directed that the AOJ to adjudicate 
each increased rating claim in terms of whether extraschedular 
consideration was warranted, and to include citations of 
applicable laws and regulations not previously provided.  
However, the January 2010 supplemental statement of the case does 
not address extraschedular consideration, nor does it contain any 
reference to 38 C.F.R. § 3.321(b)(1), the governing regulation 
for extraschedular consideration.  In this regard, the Board 
notes that the Veteran was granted entitlement to a TDIU in an 
August 2007 rating decision.  However, the effective date is 
January 17, 2006.  The Veteran's claims seeking entitlement to 
the aforementioned service-connected disabilities have been 
pending since March 2002.  

Therefore, the AOJ did not accomplish the objectives set forth in 
prior Board remands.  Where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).

Additionally, in light of the increased, 30 percent rating 
granted for left hip disability in the November 2005 rating 
decision, the January 2010 supplemental statement of the case 
incorrectly adjudicated the issue of entitlement to a rating in 
excess of 10 percent for left hip disability.  Therefore, on 
remand, the AOJ should adjudicate the issue of entitlement to an 
initial rating in excess of 30 percent for left hip disability.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies 
with VA's duties to notify and assist with 
respect to the issue of an extraschedular 
evaluation in accordance with 38 C.F.R. 
§ 3.321(b)(1) (2009).

2.  Obtain copies of all up-to-date VA 
treatment records dating from September 2006 
to the present for the issues on appeal.

3.  Readjudicate the Veteran's claims and 
determine whether increased ratings are 
warranted.  The RO's consideration of 
referring the service-connected claims for 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  If any determination remains 
adverse to the Veteran, he and his 
representative should be provided a 
supplemental statement of the case that 
contains citations of applicable laws and 
regulations not previously provided, and the 
reasons and bases for the decision.  The 
Veteran and his representative should be 
given the opportunity to respond before 
returning the claims file to the Board for 
further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



